Case 19-13661-BFK   Doc 17   Filed 12/30/19 Entered 12/31/19 15:14:32   Desc Main
                             Document     Page 1 of 5
Case 19-13661-BFK   Doc 17   Filed 12/30/19 Entered 12/31/19 15:14:32   Desc Main
                             Document     Page 2 of 5
Case 19-13661-BFK   Doc 17   Filed 12/30/19 Entered 12/31/19 15:14:32   Desc Main
                             Document     Page 3 of 5
Case 19-13661-BFK   Doc 17   Filed 12/30/19 Entered 12/31/19 15:14:32   Desc Main
                             Document     Page 4 of 5
Case 19-13661-BFK   Doc 17   Filed 12/30/19 Entered 12/31/19 15:14:32   Desc Main
                             Document     Page 5 of 5
